Citation Nr: 0841881	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-29 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1969 to 
March 1971.  

Prior to the present appeal, service connection had been in 
effect for hearing loss of the right ear.  A noncompensable 
rating had been assigned to this disability since November 
1982.  

The current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2006 rating action 
of the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO granted 
service connection for hearing loss of the left ear, 
redefined the service-connected hearing impairment disability 
as bilateral hearing loss, and continued a noncompensable 
evaluation for this disorder.  

In July 2008, the veteran presented testimony before the 
undersigned Veterans Law Judge at the RO.  At that time, the 
veteran explained that the only issue that he wished to 
pursue was his claim for an increased (compensable) rating 
for his service-connected bilateral hearing loss.  Hearing 
transcript (T.) at 2.  A transcript of the hearing is of 
record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

The veteran was last accorded a VA audiological examination 
in December 2005.  Since then, he has described a worsening 
of his hearing acuity-including increased difficulty hearing 
a television, a ringing telephone, women's and children's 
voices, and the voices of people walking up behind him.  See, 
e.g., T. at 3-7.  In fact, according to his testimony, a 
treating ear, nose, and throat doctor recently told him that 
his hearing loss is severe.  T. 3, 6.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In the present case, 
therefore, the Board finds that an additional VA examination 
is necessary to determine the current nature and extent of 
the service-connected bilateral hearing loss.  

Further, the veteran has testified that, since the December 
2005 VA audiological examination, he has received treatment 
from an ear, nose, and throat doctor at the Riviera Beach VA 
Medical Center (VAMC) twice a year.  T. at 3-6.  Medical care 
includes hearing aids, which help the veteran to hear only a 
little.  T. at 6-7.  

The claims folder contains no records of hearing loss 
treatment that the veteran may have received since the 
December 2005 VA audiological examination.  (Indeed, the most 
recent outpatient treatment records that are included in the 
claims folder are dated in August 2005.)  On remand, 
therefore, an attempt should be made to procure records of 
recent VA outpatient treatment that the veteran may have 
received for his service-connected bilateral hearing loss.  
All such documents that are available should be associated 
with the veteran's claims folder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  Records of audiological treatment 
that the veteran may have received at the 
Riviera Beach VAMC since August 2005 
should be obtained.  All such available 
records should be associated with the 
claims folder.  

2.  Thereafter, the veteran should be 
scheduled for a VA audiological 
examination to determine the nature and 
extent of his service-connected 
bilateral hearing loss.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies, 
including an audiological test, should 
be conducted.  All pertinent hearing 
loss which is found on examination 
should be noted in the report of the 
evaluation.  

3.  Following the completion of the 
above, the issue of entitlement to a 
compensable rating for bilateral 
hearing loss should be re-adjudicated.  
If the decision remains adverse to the 
veteran, he should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue 
remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


